                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


BOUNDARY CATTLE COMPANY, INC. )
and LIANE JOHNSON, dba LJ FARMS, ) CV-18-106-GF-BMM
                                 )
               Plaintiffs,       ) ORDER GRANTING
                                 ) MOTION TO DISMISS
      vs.                        ) WITH PREJUDICE
                                 )
BASF CORPORATION,                )
                                 )
               Defendant.        )
_______________________________  )

      Based upon the Stipulated Motion to Dismiss with Prejudice (Doc. 121) and

good cause appearing, it is hereby ORDERED that the above-captioned matter is

dismissed with prejudice. Each party shall be responsible for their own attorney’s

fees and costs.

      DATED this 3rd day of December, 2019.




                                        -1-
